DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 9, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 5, 6, 9-11, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorlien (Pat Num 4,497,760) in view of Bartos et al (Pat Num 3,258,522, herein referred to as Bartos).  Sorlien discloses a method of repairing a damaged area of an outer jacket layer of a cable (Figs 1-9) by applying a heat shrinkable material around the cable to bridge across the damaged are of the cable sheath (abstract).  Specifically, with respect to claim 1, Sorlien discloses a method for repairing a damaged area of an outer jacket layer (22) of a cable (not number), comprising applying sealant (i.e. silicone pressure sensitive adhesive) to a strip of flexible material (32), forming a preliminary sealant layer (i.e. silicone pressure sensitive adhesive) on the damaged area (23) and around an entire circumference of the outer jacket layer (22) by sliding the strip of flexible material (32) relative to the outer jacket layer (22, Col 4, lines 39-43, Fig 7) with the sealant (i.e. silicone pressure sensitive adhesive) in contact with the outer jacket layer (22), wrapping the strip of flexible material (32) around the entire circumference of the outer jacket layer (22) and the preliminary sealant layer (i.e. silicone pressure sensitive adhesive), wherein the .
	While Sorlien teaches a method of repairing the damaged jacket, Sorlien doesn’t necessarily disclose the method steps in succession as claimed in claim 1, with the sealant layer being separate from the strip of flexible material as to form a separate sealing layer (claims 1 & 10), nor the sealant being room temperature vulcanizing (RTV) silicone (claims 2 & 11), nor the step of forming the preliminary sealant layer such that the sealant is spread generally evenly around the entire circumferential of the outer jacket layer (claim 18), nor the sealant being cure without applying heat to the sealant (claim 19).
	Bartos teaches a method of repairing a damaged area of an outer jacket layer of a cable (i.e. the stripped jacket area to form the splicing location) by applying a material around the cable to bridge across the damaged are of the cable sheath (Cols 1 & 2, 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the system of Sorlien to comprise the repairing components comprising separate sealant and strip of flexible material without utilizing heat to cure configuration as taught by Bartos because Bartos teaches that such a configuration provides a simple method of repairing a damaged area of an outer jacket layer of a cable (i.e. the stripped jacket area to form the splicing location) by applying a material around the cable to bridge across the damaged are of the cable sheath (Cols 1 & 2, lines 9-14, 71, 72, & 1-2, respectively), thereby resulting in less down time, while forming a protected area that exhibits outstanding weather properties, resistance to ozone and ultraviolent radiation, while also having a high degree of flexibility and resistant to cracking (Col 1, lines 43-49).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sorlien (Pat Num 4,497,760) in view of Bartos (Pat Num 3,258,522), as applied to claim 1 above (herein referred to as modified Sorlien), further in view of May (Pat Num 3,781,458).  Modified Sorlien discloses a method of repairing a damaged area of an outer jacket layer of a cable (Figs 1-9) by applying a heat shrinkable material around the cable to bridge across the damaged are of the cable sheath (abstract), as disclosed above with respect to claim 1.

May teaches a seal system (Figs 1-5) that may be utilized to repair a damaged area of an outer jacket of a cable (abstract) and which is flexible, flame resistant, abrasion resistant, moisture resistant, acceptable dielectric properties, is inexpensive and may be quickly assembled (col 2, lines 42-47).  Specifically, with respect to claim 7, May teaches	a method wherein the surface of the insulation layers (18 & 20) are coated with a liquid cement (Col 4, lines 51-54) prior to the forming the sealant layer (32) is formed on the damaged area (Col 5, lies 24-28).      
 	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the seal system of modified Sorlien to comprise the solvent being applied prior to the sealant layer being applied configuration as taught by May because May teaches that such a configuration provides a seal system (Figs 1-5) that may be utilized to repair a damaged area of an outer jacket of a cable (abstract) and which is flexible, flame resistant, abrasion resistant, moisture resistant, acceptable dielectric properties, is inexpensive and may be quickly assembled (Col 2, lines 42-47).  
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorlien (Pat Num 4,497,760) in view of Bartos (Pat Num 3,258,522), as applied to claims 1 & 10 above (herein referred to as modified Sorlien), further in view of Bond (Pat Num 3,406,820).  Modified Sorlien discloses a method of repairing a damaged area .
However, modified Sorlien doesn’t necessarily disclose the strip of flexible material is transparent (claims 3 & 12), nor the strip of flexible material comprises biaxially-oriented polyethylene terephthalate (BoPET) film (claims 4 & 13).
	Bond teaches a flexible material (i.e. pressure sensitive adhesive tape) that may be utilized for insulating electrical wires (Col 2, lines 12-18), and which has excellent moisture, chemical resistance, high dielectric strength, high volume resistivity and low power factor (Col 1, lines 33-38).  Specifically, with respect to claims 3 & 12, Bond teaches that a pressure sensitive adhesive, such as RTV silicone may be utilized on the adhesive tape (see example IV, Line 65), wherein the flexible material (i.e. pressure adhesive tape) may be transparent (see example II, line 58-60).  With respect to claims 4 and 13, Bond teaches that utilizing a strip of flexible material that is made of comprises biaxially-oriented polyethylene terephthalate (BoPET) film are known and commonly utilized for wrapping electrical conductors (Col 1, lines 33-40).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the flexible material of room temperature 
vulcanizing (RTV) silicone of modified Sorlien to comprise the sealant to comprises a transparent or biaxially-oriented polyethylene terephthalate (BoPET) film configuration as taught by Bond because Bond teaches that such a configuration provides a flexible material (i.e. pressure sensitive adhesive tape) that may be utilized for insulating electrical wires (Col 2, lines 12-18), and which has excellent moisture, chemical .
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sorlien (Pat Num 4,497,760) in view of Bartos (Pat Num 3,258,522), as applied to claims 1 & 10 above (herein referred to as modified Sorlien), further in view of Applicant Own Admission of Prior Art (herein referred to as AOAPA).  Modified Sorlien discloses a method of repairing a damaged area of an outer jacket layer of a cable (Figs 1-9) by applying a heat shrinkable material around the cable to bridge across the damaged are of the cable sheath (abstract), as disclosed above with respect to claims 1 & 10.   Specifically, with respect to claims 8 & 16, modified Sorlien discloses that cable (not numbered) comprises a shrink sleeve (32, Col 4, lines 22-25).  
While modified Sorlien discloses the flexible strip of material being a shrinkable layer, modified Sorlien doesn’t necessarily disclose the strip of flexible material being a cold shrink sleeve (claims 8 & 16).
	AOAPA teaches that cold shrinkable sleeves are known and readily available (See Paragraph 3 under the header “Background”).  Specifically, with respect to claims 8 & 16, AOAPA teaches that cold shrinkable sleeve are known to be utilized with existing (i.e. known) mastic and/or tape kits (See Paragraph 3 under the header “Background”).  
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the system of modified Sorlien to comprise the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 11, 2021